19-23649-rdd            Doc 2192            Filed 12/23/20 Entered 12/23/20 09:51:50                                    Main Document
                                                        Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                         )
In re:                                                                                   )          Chapter 11
                                                                                         )
PURDUE PHARMA L.P. et al.,1                                                              )          Case No. 19-23649 (RDD)
                                                                                         )
                                            Debtors                                      )          (Jointly Administered)
                                                                                         )
                                                                                         )

                      VERFIED STATEMENT OF THE NORTHEAST OHIO
                   SCHOOL BOARD GROUP PURSUANT TO RULE 2019 OF THE
                       FEDERAL RULES OF BANKRUPTCY PROCEDURE

        Pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure, the Northeast Ohio
School Board Group (“NEOSB Group”) in the Chapter 11 cases of Purdue Pharma L.P., et al
(collectively, “Debtors”) respectfully state the following Verified Statement:

           1. The NEOSB Group membership consists of 22 independent school districts located in
              Northeast Ohio. Gertz & Rosen, Ltd. (“Gertz & Rosen”) serves as bankruptcy counsel
              to the NEOSB Group. A list of the NEOSB Group’s members as of the current date is
              attached hereto as Exhibit A.

           2. The information set forth in Exhibit A, which is based on information provided by the
              applicable members of the NEOSB Group through their counsel to Gertz & Rosen is
              intended only to comply with Rule 2019 of the Federal Rules of Bankruptcy Procedure
              and it not intended for any other purpose. The NEOSB Group makes no representation
              herein as to the amount, validity, or priority of any particular member’s claims and
              reserves all respective rights thereto. This Verified Statement and the attached Exhibit
              A should not be read to waive or limit any of the rights of the NEOSB Group or its
              members to assert, file, or amend any claims in accordance with applicable procedures
              established by this Court.

           3. The NEOSB Group reserves the right to further amend or supplement this Verified
              Statement as necessary in accordance with Rule 2019 of the Federal Rules of
              Bankruptcy Procedure.




1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable jurisdiction, are as follows:
Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821),
Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150),
Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical
Products, L.P. (3905), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7584), Button Land L.P. (7502); Rhodes Associates
L.P. (N/A); Paul Land Inc. 7425); Quidnick Land L.P. (7584); Rhodes Pharmaceuticals L.P. (6166); Rhodes Technologies (7143), UDF LP (0495),
SVC Pharma LP (5717) and SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd   Doc 2192   Filed 12/23/20 Entered 12/23/20 09:51:50        Main Document
                                      Pg 2 of 5




      4. The foregoing is true and accurate to the best of the undersigned’s knowledge,
         information and belief.



                                       Respectfully submitted,


Date: December 23, 2020                /s/ Marc P. Gertz
                                       Marc P. Gertz, (Admitted pro hac vice)
                                       Gertz & Rosen, Ltd.
                                       11 South Forge Street
                                       Akron, Ohio 44304
                                       Direct Dial: 330.255.0727
                                       Direct Fax: 330.932.2366
                                       mpgertz@gertzrosen.com
19-23649-rdd    Doc 2192      Filed 12/23/20 Entered 12/23/20 09:51:50          Main Document
                                          Pg 3 of 5



                                CERTIFICATE OF SERVICE



        I certify that on December 23, 2020, I caused a copy of the forgoing Verified Statement
of the Northeast Ohio School Board Group Pursuant to Rule 2019 of the Federal Rules of
Bankruptcy Procedure to be served electronically upon counsel or parties of record via the
Court’s CM/ECF Notification system. I also certify that service is being made via email upon
counsel of record. Further service is made, pursuant to the Order Establishing Certain Notice,
Case Management, and Administrative Procedures (ECF No.72), upon the following parties:

Honorable Judge Robert D. Drain
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street, Room 248
White Plains, NY 10601
Via First-Class Mail


Attn: Paul K. Schwartzberg
Office of the United States Trustee
Southern District of New York
201 Varick Street, Suite 1006
New York, NY 10014
Via First-Class Mail




                                                           /s/ Marc P. Gertz
                                                           Marc P. Gertz
                                                           Counsel for NEOSB Group
19-23649-rdd   Doc 2192   Filed 12/23/20 Entered 12/23/20 09:51:50   Main Document
                                      Pg 4 of 5



                                 EXHIBIT A
19-23649-rdd    Doc 2192     Filed 12/23/20 Entered 12/23/20 09:51:50           Main Document
                                         Pg 5 of 5



    PARTIES COMPRISING THE NORTHEAST OHIO SCHOOL BOARD GROUP


       For the purpose of the filing made pursuant to Rule 2019 of the Federal Rules of
Bankruptcy Procedure, the mailing address for all parties below is the address of bankruptcy
counsel for the Northeast Ohio School Board Group:

                                      Gertz & Rosen, Ltd.
                                     11 South Forge Street
                                      Akron, Ohio 44304

                                      Attn: Marc P. Gertz

 PARTY                                        STATE                ECONOMIC INTEREST

 Chippewa Local School District               Ohio                 Unliquidated Claim
 Green Local School District                  Ohio                 Unliquidated Claim
 Tri-County Educational Service Center        Ohio                 Unliquidated Claim
 Wooster City School District                 Ohio                 Unliquidated Claim
 Ashland County Career Center                 Ohio                 Unliquidated Claim
 Triway Local School District                 Ohio                 Unliquidated Claim
 West Holmes Local School District            Ohio                 Unliquidated Claim
 Norwayne Local School District               Ohio                 Unliquidated Claim
 Wayne County Career Center                   Ohio                 Unliquidated Claim
 Boardman Local School District               Ohio                 Unliquidated Claim
 Mapleton Local School District               Ohio                 Unliquidated Claim
 Orrville City School District                Ohio                 Unliquidated Claim
 Rittman Exempted Village School District     Ohio                 Unliquidated Claim
 Southeast Local School District              Ohio                 Unliquidated Claim
 Rootstown Local School District              Ohio                 Unliquidated Claim
 East Holmes Local School District            Ohio                 Unliquidated Claim
 Hillsdale Local School District              Ohio                 Unliquidated Claim
 Liberty Local School District                Ohio                 Unliquidated Claim
 Maple Heights City School District           Ohio                 Unliquidated Claim
 Northwestern Local School District           Ohio                 Unliquidated Claim
 Perry Local School District (Stark County)   Ohio                 Unliquidated Claim
 Ashland City School District                 Ohio                 Unliquidated Claim
